Citation Nr: 0738582	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an award of special monthly pension (SMP) 
based on a need for aid and attendance or on housebound 
status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In the veteran's February 2006 substantive appeal the veteran 
requested a hearing before the Board in Washington, D.C.  
Subsequently, the Board notified the veteran of the date and 
time of the hearing in a letter dated in July 2007 and mailed 
to the veteran's address of record.  The notice letter was 
returned to the Board as undeliverable in July 2007.  The 
Board has conducted a linear review of the veteran's claims 
folder.  There is no indication that the veteran has an 
alternate current address.  Even assuming that the veteran 
may have moved, he has an obligation to inform the RO of his 
change of address.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has said that it is 
the claimants' burden to keep VA apprised of their 
whereabouts.  If they do not do so, "there is no burden on 
the part of VA to turn up heaven and earth to find them."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board finds 
that VA has discharged its obligation to afford the veteran 
an opportunity for a hearing.

In October 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran currently has the following non-service-
connected disabilities: emphysema, rated as 60 percent 
disabling; vertigo with hearing loss, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; and 
residual fracture of the left seventh rib, rated as 
noncompensably disabling.  The combined non-service-connected 
disability rating is 70 percent.

2.  The veteran does not have a single disability rated at 
100 percent; however, he is over the age of 65 and 
"substantially confined" to his home.

3.  The veteran served for more than 90 days during the 
Korean Conflict, a period of war.

4.  The veteran is not blind or nearly blind in both eyes; is 
not institutionalized in, or confined to, a nursing home or 
other facility due to physical or mental incapacity; and does 
not need regular aid and assistance to perform activities 
necessary for daily living.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP benefits based on aid 
and attendance are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.351, 
3.352 (2007).

2.  The criteria for entitlement to SMP benefits by reason of 
being housebound are met.  38 U.S.C.A. §§ 1502, 1513, 1521, 
5107 (West 2002); 38 C.F.R. § 3.351 (2007); Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Special Monthly Pension

In this case, the veteran contends that he is entitled to 
special monthly pension based on his need for aid and 
attendance and/or housebound status, due to the impact of his 
various non-service-connected disabilities.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

However, the Court has held that a veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).  

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the veteran have a disability 
rated as permanent and total (100 percent) is excluded if he 
or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the veteran 
be "substantially confined" to the home or its immediate 
premises is broadly construed and met when the veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the veteran be unable to leave the house at 
all. Id. at 222.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

An August 2006 "Aid and Attendance Statement" shows that a 
VA physician's assistant concluded that the veteran needs 
help with dressing, bathing, walking, transferring from bed 
to chair, and attending the wants of nature.

In December 2006 the veteran was afforded a VA Compensation 
and Pension aid and attendance or housebound examination.  
The veteran reported that he drove to the hospital for the 
examination in his own truck and that he did not need an 
attendant.  The veteran reported that his vision is well 
enough to drive and that he picks his friend's daughter up 
from school several days a week.  He stated that he 
experiences shortness of breath after walking approximately 
100 feet but denied any dizziness, bowel or bladder 
incontinence, loss of memory, or poor balance.  The veteran 
reported feeding himself, dressing himself, and going to the 
bathroom by himself.  He indicated that he sometimes gets 
help bathing and shaving.  Upon examination, the veteran was 
found to be an elderly, frail, "somewhat disheveled 
gentleman."  He was found to be ambulatory and in no 
apparent distress.  The examiner opined that "the veteran is 
not hospitalized, homebound, bedridden, and from the general 
medical perspective does not appear to require the assistance 
of another person to attend to the ordinary hazards of daily 
living or protect him from the ordinary hazards of his daily 
environment."

The veteran was also afforded a VA Compensation and Pension 
psychiatric examination in December 2006.  Upon examination 
the veteran was found to have mild social impairment but that 
his mental status was within the normal limits.  The examiner 
stated that the veteran does not have any impairment of 
thought processes or communication and does not suffer from 
delusions or hallucinations.  He found that the veteran does 
not display any inappropriate behavior and does not have any 
suicidal or homicidal thoughts.  The examiner stated that the 
veteran is able to maintain minimal personal hygiene and is 
able to perform the basic activities of daily life, however, 
with difficulty because he has to stop to catch his breath.  
He found that the veteran does not have any indications of 
memory loss or impairment.  The examiner stated that the 
veteran does not have any obsessive or ritualistic behavior 
that interferes with routine activities and that he is 
capable of handling his own financial affairs.  The examiner 
reported that the veteran is employable from a psychiatric 
perspective and can cognitively perform his activities of 
daily life; however, he cannot perform the activities of 
daily life physically.  The veteran reported that he could 
not go far without his oxygen.  The examiner recommended a 
power source for his oxygen tank so the veteran could be as 
active as he would like to be.  

The veteran's VA medical records from October 2004 to 
February 2006 do not reveal that he was, at any point, with 
the exception of inpatient care, unable to perform his 
activities of daily life.  A January 2006 VA inpatient 
physical therapy note reflects that the veteran was found to 
have range of motion within the normal limits; good sitting 
and standing balance; and independent bed, transfer and 
ambulation mobility.  The physical therapist did not 
recommend any further physical therapy except for an 
independent home exercise program.

The veteran has the following non-service-connected 
disabilities (as set out in the September 2005 rating 
decision): emphysema, rated as 60 percent disabling; vertigo 
with hearing loss, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; and residual 
fracture of the seventh rib, rated as noncompensable.  The 
total, combined non-service-connected disability pension 
rating is 70 percent.

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the 
preponderance of the evidence shows that the criteria for SMP 
based on need for aid and attendance are not met.

The Board notes that the veteran does not claim nor is it 
shown that he is blind or nearly blind, is institutionalized 
in a nursing home on account of physical or mental 
incapacity, is unable to feed or clothe himself, or bedridden 
or incapable of attending to the needs of nature without 
assistance.  On the contrary, the medical evidence shows that 
he picks up his friend's daughter from school several times a 
week and otherwise completes his activities of daily life.  
The veteran's disabilities, when considered in conjunction 
with each other, do not result in an inability to care for 
his daily personal needs without regular personal assistance 
from others, nor do they result in an inability to protect 
himself from the hazards and dangers of his daily 
environment.  The medical evidence simply does not 
demonstrate any incapacity requiring care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment.

However, after considering the evidence of record in light of 
the pertinent legal authority, the Board finds that the 
evidence shows that the criteria for SMP based on housebound 
status are met.

In this case, since the veteran is over the age of 65, 
possesses a disability rating of 70 percent (in excess of the 
required combined 60 percent), and served for more than 90 
days during a period of war, he is considered to be entitled 
to special monthly pension on the basis of being permanently 
housebound.  Hartness, 20 Vet. App. at 221.  In addition, it 
is also clear from the record that the veteran has been 
unemployed for many years due to his disabilities, and is 
"substantially confined" to his home in terms of not being 
able to leave for the purpose of earning a living.  In any 
event, with regard to housebound status, the appeal is 
granted.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, inadequate notice was provided to the veteran 
regarding the fifth element identified by the Court in 
Dingess.  In regards to the claim of entitlement to SMP by 
reason of need for regular aid and attendance, because the 
preponderance of the evidence is against the veteran's claim, 
the Board finds that he has not been prejudiced since any 
issue regarding an appropriate effective date is moot.  In 
regards to the claim of entitlement to SMP by reason of being 
housebound, the RO has yet to assign an effective date and 
the veteran will be given adequate notice prior to the 
assignment of an effective date, therefore, the Board finds 
that the veteran has not been prejudiced.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
outpatient records.  The veteran submitted private treatment 
records from Tampa General Hospital, a report of a Department 
of Motor Vehicles Report of Eye Exam, and an Aid and 
Attendance Statement dated August 2006.  The appellant was 
afforded VA Compensation and Pension examinations for aid and 
attendance as well as psychiatric disorders in December 2006.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to SMP by reason of need for regular aid and 
attendance is denied.

Entitlement to SMP by reason of being housebound is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


